TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00493-CR


Melvin Park, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-05-238, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM In November 2006, the district court determined that appellant Melvin Park is not
indigent and denied his request for a free record and appointed counsel.  On January 12, 2007, this
Court received a "motion to abandon case" signed by Park's attorney.  If this was intended as a
motion to withdraw the notice of appeal, it did not comply with the appellate rules because it was
not signed by Park.  See Tex. R. App. P. 42.2.
Park's counsel, David K. Sergi, is ordered to tender a brief on Park's behalf for filing
in this cause no later than April 6, 2007.  This order will be withdrawn if a proper motion to
withdraw notice of appeal is filed before that date.
It is ordered March 9, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish